          Case 2:03-cr-06016-EFS             ECF No. 283         filed 04/21/21       PageID.3009 FILED
                                                                                                   Page     1 of 4
                                                                                                        IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON
AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                                                                                               Apr 21, 2021
                                       UNITED STATES DISTRICT COURT                               SEAN F. MCAVOY, CLERK
                                   FOR THE__________
                                           EASTERN DISTRICT OF __________
                                                               WASH.

          UNITED STATES OF AMERICA
                                                                          Case No. ____________________
                                                                                   2:03-CR-6016-EFS

                                                                          ORDER ON MOTION FOR
          v.                                                              SENTENCE REDUCTION UNDER
                                                                          18 U.S.C. § 3582(c)(1)(A)
         JOSE MANUEL AGUIRRE-GANCEDA
                                                                          (COMPASSIONATE RELEASE)


                 Upon motion of ☐ the defendant ☐ the Director of the Bureau of Prisons for a reduction

         in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

         provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

         Commission,

         IT IS ORDERED that the motion is:

         ☐ GRANTED . A separate order providing further explanation for the Court's finding will follow.

                 ☐ The defendant’s previously imposed sentence of imprisonment of ________________
                                                                                  life

         is reduced to ____________________________.
                       time-served                   If this sentence is less than the amount of time

         the defendant already served, the sentence is reduced to a time served; or

                 ☐ Time served. It is understood that Defendant will be deported upon release, however, if he is not
                                   promptly deported, then he must have a verified residence as directed below.
                 If the defendant’s sentence is reduced to time served:

                          ☐        This order is stayed for up to fourteen days, for the verification of the Def.'s deportation or

                                   defendant’s residence and/or establishment of a release plan, to make

                                   appropriate travel arrangements, and to ensure the defendant’s safe

                                   release. The defendant shall be released as soon as a residence is verified,

                                   a release plan is established, appropriate travel arrangements are made,
Case 2:03-cr-06016-EFS       ECF No. 283       filed 04/21/21    PageID.3010 Page 2 of 4




                   and it is safe for the defendant to travel. There shall be no delay in

                   ensuring travel arrangements are made. If more than fourteen days are

                   needed to make appropriate travel arrangements and ensure the

                   defendant’s safe release, the parties shall immediately notify the court and

                   show cause why the stay should be extended; or

           ☐       There being a verified residence and an appropriate release plan in place,

                   this order is stayed for up to fourteen days to make appropriate travel

                   arrangements and to ensure the defendant’s safe release. The defendant

                   shall be released as soon as appropriate travel arrangements are made and

                   it is safe for the defendant to travel. There shall be no delay in ensuring

                   travel arrangements are made. If more than fourteen days are needed to

                   make appropriate travel arrangements and ensure the defendant’s safe

                   release, then the parties shall immediately notify the court and show cause

                   why the stay should be extended.

    ☐ The defendant must provide the complete address where the defendant will reside

    upon release to the probation office in the district where they will be released because it

    was not included in the motion for sentence reduction.

    ☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

    ☐ probation or ☐ supervised release of ___ months (not to exceed the unserved portion

    of the original term of imprisonment).

           ☐ The defendant’s previously imposed conditions of supervised release apply to

           the “special term” of supervision; or




                                              2
 Case 2:03-cr-06016-EFS         ECF No. 283       filed 04/21/21     PageID.3011 Page 3 of 4




               ☐ The conditions of the “special term” of supervision are as follows:




       ☐ The defendant’s previously imposed conditions of supervised release are unchanged.

       ☐ The defendant’s previously imposed conditions of supervised release are modified as

       follows:


You are prohibited from staying in or returning to the United States without advance
legal permission from the United States Attorney General or his designee. Should
you remain in the United States after release or reenter the United States, you are
required to report to the probation office within 72 hours of release or reentry.




☐ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _________________, along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.

☐ DENIED after complete review of the motion on the merits.

       ☐ FACTORS CONSIDERED (Optional)




                                                 3
 Case 2:03-cr-06016-EFS         ECF No. 283      filed 04/21/21   PageID.3012 Page 4 of 4




☐ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED. Defendant's Motions to Reduce Sentence, ECF Nos. 276 & 277, are GRANTED.

Dated:    4/21/2021


                                                    UNITED STATES DISTRICT JUDGE




                                                4
